EA         QIRNE
                                   EXAS




Honorable‘Eyron Tunnell, Speaker
Texas~ House-‘Pi Representatives
Austin, Texas
                                     Opinion NO, C-364
                                     Re:     Whither, under. the Constl-
                                              tution of ,Teziti,$,
                                                                “a rebro-
                                            ,’sentative,Aelect Iwoul^d:be
                                             entitled’ to receive’ a ‘salary
                                              for being s~*iloyed’~as a
                                              teacher in an indepehdent
                                           : school, district   at any time
                                             ‘dur$ng his. term of Yofflce~ as
Dear Sir:                                    a member of the Legislature.
        You haie requested the ojpinlon ,of this office   as to
whether the~Constitutlon    of Texas will permit-‘a representatlve-
elect to receive a salary for h’is employment as ,a,teacher in
an, lndeben’dent school district’ at any time Uurlng. his term of
office  as a member of the Legislature.
       SectPon 33 of Article     XVI of the Texas Constitution        is
quoted in part as follows:                               I’
               “Sec. 33. The Accounting Officers     o’f
       this State shall neither drirw nor pby a war-
       rant upon the Treasury in ‘favor ‘of any per-
       son, for salary or compensation as agent,
       officer    or appointee,    who holds at the same
       time any other office       or position of honor,
       trust or profit,     under this State or the
       United States, except as presc,rlbed in this
       Constitution’.     0 V ,*I’
        Tn Attorney General’s Opinion O-4433 (1942),,wrltten        by
Judge Ocie Speer during the administration       of the Honorable
Gerald C. Mann, It was held, that the position      of teacher In an
independent school district     was a posftfon   of honor, trust or
profit  within the terms of Section 33 of Article      XVI.   Therefore,
since the positions   of legislator    and teacher are both positions
of honor, trust or ‘profit,    one person may not at the same time.
hold both posltions:    In answer to your specific     question, ‘this
Ron. Byron nmieli,'&ge:2        (c-364)


 office  1s constrained   to holdthat   a representative-elect     would
not be entitled    to receive~~a ~aalary~~for hia employment as a        '~~
 teacher by an independent school 'district      ate any time during his
term of office    as a member of the Legislature.

                                SUMMARY
                A representative+slec,t     wculd,not been-
         titled   to receive a salary for his empIoyment
         as a teacher by an independent school 'district
         at any time during his term of office        as a mem-
         ber of~the-'.Legislature,      by virtue of the.prohlbl-
         tlons contained in Section 33, Articl~e XVI, Texas
         Constitution.
                                     Very truly   yours,
                                     WAGGONER CARR
                                     Attorney General




MLQ:ms
                                     BYdu&Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Bill Osborn
Grady Chandler
W. 0. Shults
Arthur Sandlin
APPROVEDFOR THE ATTORNEY
                       GENERAL
By: Stanton Stone




                                      -1728-